UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4555


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID MCDOWELL ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00087-RDB-1)


Submitted:    July 23, 2009                       Decided:   July 31, 2009


Before MOTZ and      KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David McDowell Robinson, Appellant Pro Se. Jefferson McClure
Gray, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Robinson pled guilty, without the benefit of a

plea   agreement,     to    eleven   counts       of    wire   fraud   and   sixteen

counts of mail fraud, in violation of 18 U.S.C. §§ 1341, 1343

(2006).      Robinson was sentenced to 188 months’ imprisonment, and

he timely appeals.

              First, Robinson alleges that the district court erred

in accepting his guilty plea.                  In the absence of a motion to

withdraw a guilty plea in the district court, we review for

plain error the adequacy of the guilty plea proceeding under

Fed. R. Crim. P. 11.          United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002).          Our examination of the record shows that

the district court fully complied with the requirements of Rule

11.          Robinson’s     plea     was       knowingly,      voluntarily,       and

intelligently entered, and supported by a factual basis.                          We

therefore find no error.

              Robinson     further    argues       that     the   district     court

improperly calculated the amount of loss attributable to him.

In a fraud case, the Government must establish the amount of

loss for sentencing purposes by a preponderance of the evidence.

United States v. Pierce, 409 F.3d 228, 234 (4th Cir. 2005).

This court reviews the amount of loss, to the extent that it is

a factual matter, for clear error.                     United States v. West, 2

F.3d   66,    71   (4th    Cir.   1993).        This    deferential    standard   of

                                           2
review requires reversal only if this court is “left with the

definite and firm conviction that a mistake has been committed.”

United States v. Stevenson, 396 F.3d 538, 542 (4th Cir. 2005)

(internal quotation marks and citation omitted).                       We find that

the district court did not clearly err in its loss calculations.

               Next, Robinson contends that the district court erred

by    failing     to   downwardly     depart       from       the   guideline      range

pursuant to U.S. Sentencing Guidelines Manual § 5K1.13 (2007),

based on his diminished capacity.                This ruling is not reviewable

unless the district court was under the mistaken impression that

it lacked the authority to depart.                United States v. Brewer, 520

F.3d 367, 371 (4th Cir. 2008).              Here, the district court clearly

understood its authority to depart and simply declined to do so;

therefore, this claim is not cognizable on appeal.

            Robinson’s final claim, seeking credit for time served

for   a   violation      of   supervised       release    imposed     on    an   earlier

conviction,      lacks    merit.      The       district      court   was    under   no

obligation to credit time served on a sentence imposed in an

earlier conviction.

            Accordingly,        we   affirm       Robinson’s        convictions      and

sentence.       We deny his motion for a writ of mandamus and motions

to    strike    the    Government’s    brief.            We    dispense     with   oral

argument because the facts and legal contentions are adequately



                                           3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4